DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-18, & 20 are allowed.  The examiner acknowledges the amendments filed 7/23/21 have overcome the rejections and/or objections set forth in the office action mailed 6/28/21. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the camera module includes a charged coupled device or a complementary metal oxide semiconductor (CMOS) image
sensor; the camera module includes a camera having a micro-lens, an Ml2 lens, an SMounted lens, or a lens configured to focus light at a distance of from about 5 cm to about 25 cm from a surface of the lens; or the camera module includes a light transparent protective cover between a camera and the at least one chemical sensor probe”, in combination with the rest of the limitations of claim 1.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “pre-scanning the array of luminescent chemical sensors in a baseline reading step prior to contacting the chemical sensor probe with the chemical composition for the test duration; or further comprising, measuring a concentration of at least one chemical substance in the chemical composition by comparing a ratio of wavelengths of luminescence emitted by a test sample to wavelengths of luminescence emitted by a concentration standard”, in combination with the rest of the limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877